Order filed April 28, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00312-CV
                                   ____________

                     MEDSTAR FUNDING, LC, Appellant

                                         V.

  FRODE WILLUMSEN, DONAL HUGHS MCROBERTS, WILLUMSEN
                    LAW FIRM, P.C., Appellee


                    On Appeal from the 295th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-23189A

                                      ORDER

      We have determined that this case is appropriate for referral to mediation an
alternative dispute resolution process. See Tex. Civ. Prac. & Rem. Code §§
154.021—.073.

      Any party may file a written objection to mediation with the clerk of this
court within 15 days of the date of this order. See Tex. Civ. Prac. & Rem. Code §
154.022. If this court finds that there is a reasonable basis for the objection, the
objection shall be sustained and the appeal will not be abated for mediation.

      If no objection is filed, or if the court overrules the objection, the court will
issue an order of abatement for a period of 90 days. If the case is referred to
mediation, any party may file a motion to extend the abatement period for
completion of mediation or to finalize a settlement.

                                  PER CURIAM

Panel Consists of Justices Bourliot, Hassan, and Poissant.